Citation Nr: 1630942	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits for a right shoulder disability under 38 U.S.C.A. § 1151 as a result of hospital treatment at a VA Medical Center (VAMC) in July 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2013 by the VA Regional Office (RO) in San Diego, California.

In February 2014, a Board hearing was held before a Veterans Law Judge (VLJ) and the Veteran's representative presented evidence and argument with respect to this claim.  A transcript of that hearing is in the claims file.  The VLJ who held the hearing has since retired.  In a letter in August 2015, the Veteran was offered the opportunity to appear at another hearing before a different VLJ, but he declined.  Therefore, the Board will adjudicate the claim on the evidence of record.

This case was previously before the Board in December 2014 and November 2015, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the competent evidence is against a finding that the treatment the Veteran received from the VAMC in July 1999 resulted in additional disability of the right shoulder due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right shoulder disability have not been met.  38 U.S.C.A. § 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In November 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in May 2015 and December 2015, with an expert opinion provided in January 2016.  While the May 2015 VA examination and opinion was lacking specific information pertinent to the nature of the claim, the December 2015 examination and January 2016 opinion addressed the deficiencies.  The Board notes that the Veteran's representative in a June 2016 submission asserted that the Board must consider whether the December 2015 examination and January 2016 opinion are adequate, noting that the conclusion was based in part on a comparison of the Veteran's left and right shoulders.  The statement by the Veteran's representative does not, per se, assert that the examination and opinion is inadequate.  For reasons explained below, the examiner's comparison of the Veteran's left and right shoulders is relevant and does not impact the adequacy of the opinion.  Therefore, the Board finds that the December 2015 examination and January 2016 opinion are adequate and no further examination or opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Benefits Under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury (increased disability) as the result of hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

Facts and Analysis

The Veteran seeks VA benefits for a right shoulder disability based on the assertion that his shoulder disability was aggravated as a result of treatment received at a VAMC in July 1999.  Specifically, the Veteran contends that, while undergoing inpatient treatment for another disability, he was treated with physical or kinesiotherapy that included exercising his arm on an upper extremity ergometer.  He argues that the use of this machine resulted in additional disability to his right shoulder, including a rotator cuff injury, which continues to cause him pain.  In addition, it is his position that because he had a history of prior rotator cuff injury, he should have been more closely supervised in using the ergometer and failure to properly supervise the use constituted negligence, which resulted in the injury.

A review of the record shows that the Veteran was in the VAMC in Long Beach California between June 1999 and August 1999 undergoing treatment for back disability.  The Veteran was scheduled for kinesiotherapy conditioning and ambulation to ensure he could function independently.    

A treatment note from June 1999 indicated that the Veteran's muscle strength in his upper extremities was below normal limits and his grip and pinch strength were listed as severely impaired; his therapy goals were listed as improving his bilateral grip and pinch strength.

He was scheduled in June 1999 to begin a therapy regimen for which short term goals included the ability to use the upper extremity ergometer for two repetitions of 15 minutes each during a 60 minute period, with a long term goal of ability to use the ergometer for 30 minutes at a time.
On July 9, 1999, the treatment notes show that the Veteran reported a "new pain" in his right shoulder which significantly limited his mobility and prevented him from taking his driver's test.  "He believes he may have injured it either while using the upper extremity ergometer or while reaching for something while in bed last night." 

An MRI performed in late July 1999 showed a "full thickness tear of the supraspinatus tendon with very ill-defined, irregular contour of the tendon remnant" and muscle atrophy which suggested that the disability was one of a "chronic nature."

A December 1999 neurology consultation showed that the Veteran's strength in both upper extremities was equal at 4+ out of 5, with normal range of motion.  

A VA examination was conducted in May 2015, at which the examiner noted the Veteran's history of shoulder disability listed as Neer acromionectomy with rotator cuff repair with residual internal derangement.  The examiner offered an opinion that the Veteran did not sustain any additional disability of his right shoulder as a result of carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA because of "insufficient medical evidence."  The examiner did not provide a rationale for the opinion or explain what medical evidence was considered and/or lacking in the record.

A second VA examination was conducted in December 2015.  The Veteran provided the following history: On July 6, 1999 while recovering from back surgery he was taken to physical therapy to work on strengthening his right arm.  His right arm was in perfect condition at the time, but after 20 straight minutes exercising on the ergometer, his right arm fell down because he was in terrible pain.  He was sent back to his room and the pain continued, preventing him from sleeping for two or three days.  An MRI was performed in late July 1999.  Since then he had lost the strength in his right hand, with grip strength of 118 pounds before the incident and less than 28 pounds within one year following the incident.  He knew that his MRIs showed current rotator cuff tears and biceps tendon tears in both shoulders.  

The VA examiner offered an addendum in January 2016, which included an opinion with respect to the Veteran's right shoulder disability claim.  The examiner noted that the Veteran had undergone right shoulder surgery in 1998, about a year prior to the incident at issue here, which is evidence that he had a significant pre-existing shoulder disability.  The examiner also noted that the Veteran was 69 years old in 1999 and that rotator cuff injury is highly prevalent in the general population and more so in older people.  This fact, in addition to the Veteran's previous two shoulder surgeries made it difficult for the examiner to determine if the Veteran had incurred any additional disability as a result of the July 1999 incident.  Shortly before the July 1999 incident, however, the Veteran was being treated for impairment in the left shoulder, and treatment notes from June 1999 show that the disability pictures of the two shoulders were fairly comparable at the time of the incident.  For this reason, the examiner felt it reasonable to compare the subsequent disease progression in the two shoulders in order to determine whether any additional disability of the right shoulder was shown as a result of the incident.  A treatment note from December 2015 showed that the Veteran's shoulder joints were both severely compromised, although the Veteran had undergone 3 surgeries on the right shoulder and no surgeries on the left.  In fact, in December 2015, the Veteran's left shoulder had "a considerably more restricted range of motion" than the right shoulder.  Based on this evidence, the examiner concluded that the Veteran's left shoulder had progressed to a more severe state of degenerative disease than the right shoulder, despite not having been involved in the incident at issue here.

The examiner also noted that the VA treatment records for the day following the Veteran's exercise session with the ergometer, when he first reported "new pain" he stated that he was not sure if that was due to the ergometer use or to reaching for something in the night.  This indicates that less than 24 hours after the onset of the pain, he was not sure what had caused it.  There is no documentation in the record regarding any inappropriate, excessive, or unsupervised ergometer use, and the Veteran did not voice any complaints of negligence at the time.  The examiner was of the opinion that the Veteran would have been able to identify the source of any mechanical injury if the pain had occurred suddenly.

Based on the review of the entire record, to include the Veteran's current disability picture, the examiner concluded that the Veteran had not incurred any additional disability as a result of the incident in July 1999.  In addition, the examiner found nothing in the record to suggest staff negligence or other fault.

After reviewing all of the evidence of record, the Board concludes that the Veteran did not suffer any additional disability in his right shoulder as a result of his treatment at the VAMC in July 1999.  As noted by the VA examiner, the Veteran's current disability picture with respect to his shoulders shows that the left shoulder has sustained a greater degree of degeneration 15 years later than the right shoulder has, despite the fact that the Veteran has had three surgeries on the right shoulder.  This is evidence that the incident in July 1999 did not result in a lasting aggravation of the right shoulder disability beyond the normal scope of the disease which exists in both shoulders.  In addition, the record prior to the July 1999 incident shows that the Veteran had muscle strength which was below normal levels in both shoulders, and in December 1999 the Veteran's shoulder strength was 4+/5 bilaterally and he had full range of motion.  While the Veteran reported increased pain and stiffness in July and August 1999, the similarities between the June 1999 findings and those in December 1999 indicate no immediate evidence of additional disability in the right shoulder beyond a period of acute increased pain.

The Board acknowledges the Veteran's sincere belief that he sustained an additional disability in his right shoulder as a result of VA treatment in July 1999.  He is competent to offer statements regarding his own experiences, including the increased pain he experienced during the exercises with the ergometer.  However, the evidence does not show that he has the medical training or expertise required to offer an opinion as to whether there is any additional disability in the right shoulder or the cause of such disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board cannot assign any evidentiary weight to the Veteran's opinion or belief that he sustained additional disability.

The Board also acknowledges the assertions of the Veteran and his representative regarding the findings on MRI of a rotator cuff tear.  The July 1999 MRI did show that the Veteran had a rotator cuff tear of the right shoulder.  However, the July 1999 MRI report does not indicate the source of the rotator cuff tear or even the age of that tear.  The report stated that the "very ill-defined, irregular contour of the tendon remnant" and the presence of muscle atrophy suggested a chronic disability.  The report does not indicate that there was an acute or recent injury.  For this reason, the Board finds that the July 1999 MRI is not sufficient to establish that the Veteran incurred an additional disability as a result of the incident at issue here.  

Based on all of the above, the Board concludes that the criteria necessary to establish entitlement to benefits under 38 U.S.C.A. § 1151 have not been met.  Specifically, it has not been established by a preponderance of the evidence that the Veteran's right shoulder sustained any additional disability as a result of the incident in July 1999.  While the Veteran did experience a period of increased level of pain in his right shoulder during his inpatient stay in the hospital, there is no evidence of a permanent worsening in the right shoulder beyond the natural course of the degenerative joint disease present in both shoulders.  Nor is there evidence of any carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA.    

The preponderance of the evidence is against the Veteran's claim for benefits under 38 U.S.C.A. § 1151 and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

 
ORDER

Entitlement to VA benefits for a right shoulder disability under 38 U.S.C.A. § 1151 as a result of hospital treatment at a VAMC in July 1999 is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


